Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-26 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 10-12 of U.S. Patent No. 10,909,142. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipated the claims of this application and only differ in claim limitation arrangements.  
Patented Claims
Instant Application Claims
Claim correspondence
1
1
Anticipated by Patented claim 1
1
2
Anticipated by Patented claim 1 
2
3
Anticipated by Patented claim 2
3
4
Identical to Patented claim 3
1
5
Anticipated by Patented claim 1
1
6
Anticipated by Patented claim 1

7
Anticipated by Patented claim 1
1
8
Anticipated by Patented claim 1
1
9
Anticipated by Patented claim 1
2
10
Anticipated by Patented claim 2
3
11
Anticipated by Patented claim 3
1
12
Anticipated by Patented claim 1
1
13
Anticipated by Patented claim 1
10
14
Anticipated by Patented claim 10
10
15
Anticipated by Patented claim 10
11
16
Anticipated by Patented claim 11
12
17
Anticipated by Patented claim 12
10
18
Anticipated by Patented claim 10
10
19
Anticipated by Patented claim 10
10
20
Anticipated by Patented claim 10
10
21
Anticipated by Patented claim 10
10
22
Anticipated by Patented claim 10
11
23
Anticipated by Patented claim 11
12
24
Anticipated by Patented claim 12
10
25
Anticipated by Patented claim 10
10
26
Anticipated by Patented claim 10



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ramanujam, US 2003/0182327
Huang, US 2008/0082579
Beckford, US 9,747,288
Kothule, US 2012/0173485
Lew, US 2009/0265261
Fomitchev, US 2009/0173783

A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
March 28, 2022